The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 01-07-2020; claim(s) 1-13 is/are pending. This application is a 371 of PCT/JP2017/025559 07/13/2017.

USC § 101 Analysis
Claims 1, 12, and, 13, and dependent claim(s) 2-11, are directed to a technical solution to a technical problem associated with employing a plurality of different machine learning classifiers to correctly classify states of machinery being constantly monitored by sensors whose data is converted to time-series data on a periodic basis, and classified into one of states including an anomalous state and an non-anomalous states.
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01-07-2020, has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are to a “learning system comprising”: “…a training unit…, … and a classifier unit”, in claim 1 and dependent claim 9, an analysis subsystem, comprising “…a classification unit…; the “training unit”, “classifier unit”, and “classification unit” are interpreted to be, as depicted in the Applicant’s specification, ¶¶36, 37, as a encompassed within a “supervised learning machine” with algorithms such as provided by a mechanism such a “support vector machine”, and as implemented by a computer, as depicted in Applicant specification, ¶¶61, 77.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2012/0041575) in view of Drees (US 8,731,724).

Regarding claim(s) 1, 12, 13, Maeda discloses: A learning system comprising, A learning method comprising, A non-transitory storage medium storing a program that causes a computer to perform a learning method comprising: 
a training data acquisition unit that, for each of a plurality of feature amounts obtained by converting time-series data on a predetermined period basis, acquires training data with which an event type in the predetermined period is associated; [¶105: converting or transforming a time-series signal from sensors into r-dimensional multidimensional time-series signal having dimensions] and

a classifier learning unit that performs learning on a plurality of classifiers that are different from each other by using a feature amount group including one or more feature amounts corresponding to some or all of periods out of the plurality of feature amounts included in the training data to perform an operation of performing learning on a classifier, which classifies the event type, for multiple times while changing a combination in the feature amount group, [As depicted in ¶125, employing classifiers such as “support vector machines”, learners, and a plurality thereof, such as depicted in ¶¶161-162, to discriminate between a plurality of states detected in machinery, ensuring a “higher accuracy rate of anomaly detection can be secured” by employing said plurality, in association with “feature amounts”, as depicted in ¶¶70-71, 130, and FIG 16, to arrest anomalies that may bring disastrous failures to a facilities systems, and wherein a “predetermined combination of events … occur[ring] within a set period of time … [being] equal to or greater than a set number of times … [signifies] … an anomaly is determined”, as depicted in ¶¶99-100]

wherein the event type includes a first event type corresponding to a state where a target event to be classified is occurring and a second event type corresponding to a state where the target event is not occurring; [Claim 1: employing learning data to discriminate between occurrence, a first type, or nonoccurrence of anomalous data, a second type]
Regarding [b], Maeda does not explicitly disclose, as disclosed by Drees capturing all of the periods out of the plurality; [36:11-38:16: wherein “feature extraction [associated with “key values or features from the data step]”, aiding in “[a]utomated [f]ault [d]etection and [d]iagnostics”, and wherein a period of monitoring includes at least a day]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Maeda to include mechanism [b] as taught by Drees. One of ordinary skill would have been so motivated to include said mechanism to minimize missing data in a time-series, augmenting an anomaly detection system with data needed to render classification decisions associated with whether detected states are anomalous in a facilities management system. [36:11-38:16]
Regarding claim(s) 2, Maeda-Drees, as a combination discloses: The learning system according to claim 1. Maeda discloses: wherein the feature amount group used for learning on the classifier is selected at random. [¶135: “feature amount[s] of each cluster [associated with an ensemble of classifiers corresponding to groups of classifiers], a randomly-set number of r-dimensional multidimensional time-series signals are selected”]Regarding claim(s) 3, Maeda-Drees, as a combination discloses: The learning system according to claim 1. Maeda discloses: wherein out of the feature amount group used for learning on the classifier, the number of feature amounts associated with the second event type is larger than the number of feature amounts associated with the first event type. [Claim 4: wherein “learning data include[s] substantially normal cases”, or nonoccurrence of anomalies, as depicted in Claim 1]Regarding claim(s) 4, Maeda-Drees, as a combination discloses: The learning system according to claim 1. Maeda discloses: wherein the classifier learning unit performs learning by using all of the feature amounts corresponding to the first event type out of the plurality of feature amounts and using some of the feature amounts corresponding to the second event type out of the plurality of feature amounts. [¶94: employing “all of the data” for a full search but wherein, as depicted in ¶105, a “maximum variance” associated with a feature amount is employed in determining that an anomaly has occurred, as depicted in ¶¶99-100, and wherein a portion of an anomalous signal may be analyzed for verification regarding whether the signal is indeed anomalous, as depicted in ¶127]Regarding claim(s) 5, Maeda-Drees, as a combination discloses: The learning system according to claim 1. Maeda discloses: wherein the plurality of feature amounts include at least a variance of the time-series data in the predetermined period. [¶105, a “maximum variance”]
Regarding claim(s) 6, Maeda-Drees, as a combination discloses: The learning system according to claim 1. Maeda discloses: wherein the plurality of feature amounts include a feature amount based on time-series data corresponding to only at least one of occurrence time and end time of the target event. [¶105: a “maximum variance” associated with a feature amount is employed in determining that an anomaly has occurred, as depicted in ¶¶99-100]





Regarding claim(s) 7, Maeda-Drees, as a combination discloses: The learning system according to claim 1 Maeda disclosing time-series and feature amounts and their employment. [¶¶127-130]. 
Drees discloses [a]: wherein the time-series data is partitioned into periods which equally divide a day. [36:11-38:16: wherein “feature extraction [associated with “key values or features from the data step]”, aiding in “[a]utomated [f]ault [d]etection and [d]iagnostics”, and wherein a period of monitoring includes at least a day]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Maeda to include mechanism [a] as taught by Drees. One of ordinary skill would have been so motivated to include said mechanism to minimize missing data in a time-series, augmenting an anomaly detection system with data needed to render classification decisions associated with whether detected states are anomalous in a facilities management system. [36:11-38:16]
Regarding claim(s) 8, Maeda-Drees, as a combination discloses: The learning system according to claim 1, Maeda disclosing time-series and feature amounts and their employment. [¶¶127-130] 
Drees discloses: wherein the classifier learning unit performs learning by using a combination of feature amounts in which all of feature amounts based on continuous time-series data for at least one day are included with respect to feature amounts corresponding to the second event type out of the plurality of feature amount. [36:11-38:16: wherein “feature extraction [associated with “key values or features from the data step]”, aiding in “[a]utomated [f]ault [d]etection and [d]iagnostics”, and wherein a period of monitoring includes at least a day]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Maeda to include mechanism [a] as taught by Drees. One of ordinary skill would have been so motivated to include said mechanism to minimize missing data in a time-series, augmenting an anomaly detection system with data needed to render classification decisions associated with whether detected states are anomalous in a facilities management system. [36:11-38:16]
Regarding claim(s) 9, Maeda-Drees, as a combination discloses: An analysis system comprising: the learning system according to claim 1. 
Maeda discloses: a classification unit that uses a plurality of classifier trained by the learning system to perform classification of an event type corresponding to a plurality of feature amounts in a classification target period. [Employing an ensemble of classifiers, associated with a plurality of features, and with a “majority decision” voting decision scheme associated with “feature amounts” directed to sensor signals and variances associated with detected deviations, as depicted in ¶¶127-130, arresting said deviations by halting machinery when necessary, as depicted in ¶70]


Regarding claim(s) 10, Maeda-Drees, as a combination discloses: The analysis system according to claim 9. Maeda discloses: wherein the classification unit determines that an event corresponding to an event type classified by the most classifiers occurred in the classification target period (i.e., employing majority decisions of classifiers). [¶129]
Regarding claim(s) 11, Maeda-Drees, as a combination discloses: The analysis system according to claim 9. Maeda discloses: wherein the classification unit is configured to 
determine that an event corresponding to an event type classified by the most classifiers occurred in the classification target period when the maximum number of classifiers that have performed classification into each event type is larger than a predetermined threshold (i.e., employing majority decision making of classifiers directed to detection of a large deviation of a detected signal to determine whether or not an anomaly has occured), [Employing “majority decisions” associated with a maximum number of classifiers, as depicted in ¶¶127-130, and wherein a portion of an anomalous signal may be analyzed for verification regarding whether the signal is indeed anomalous, as depicted in ¶127, and whether or not said majority, in association with detection of “deviation [being] large” in association with “feature amounts”] and 


determine that the event does not occur in the classification target period when the maximum number of classifiers that have performed classification into each event type is smaller than or equal to the predetermined threshold (i.e., employing majority decision making of classifiers directed to detection of a large deviation of a detected signal). [Employing “majority decisions” associated with a maximum number of classifiers, as depicted in ¶¶127-130, and wherein a portion of an anomalous signal may be analyzed for verification regarding whether the signal is indeed anomalous, as depicted in ¶127, and whether or not said majority, in association with detection of “deviation [being] large” in association with “feature amounts”]












Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1700
    1860
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682